 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

 

 

Exhibit 10.65

 

LOAN RELEASE AGREEMENT

  

THIS LOAN RELEASE AGREEMENT (this “Agreement”) is made and entered into as of
November 14, 2016 (the “Agreement Date”), by and among 4 HIMS, LLC, an Arkansas
limited liability company (“4 HIMS”), TRIBUTE LABS, LLC, a Nevada limited
liability company (“Tribute”), U.S. COMPOUNDING, INC., an Arkansas corporation
(“USC”); EDDIE GLOVER, an individual; WILLIAM L. SPARKS, an individual; SAM
GLOVER, an individual; RUSTY WOOTEN, an individual; STUART BURKE, an individual;
and KRISTEN RIDDLE, an individual (collectively, the “Individual Guarantors”);
ADAMIS PHARMACEUTICALS CORPORATION, a Delaware corporation (“Adamis”); and BEAR
STATE BANK, INC., a national banking association (“Bank”).

 

BACKGROUND

 

A.        Pursuant to that certain Business Loan Agreement (as modified, amended
or supplemented, the “4 HIMS Loan Agreement”) dated as of August 8, 2014,
entered into by and between 4 HIMS, as borrower, and Bank, as lender, Bank
agreed to make a loan, Loan No. 5500000152 (the “4 HIMS Loan”) to 4 HIMS in the
initial principal amount of up to Two Million Five Hundred Eight-Six Thousand
Eight Hundred Ninety-Two and 09/100 Dollars ($2,586,892.09). The 4 HIMS Loan is
evidenced by that certain Commercial Promissory Note (as modified, amended or
supplemented, the “4 HIMS Note”) dated as of August 8, 2014, executed by 4 HIMS
in favor of Bank. The 4 HIMS Note is secured by, among other things, that
certain Commercial Real Estate Mortgage (as modified, amended or supplemented,
the “4 HIMS Mortgage”) dated as of August 8, 2014, executed by 4 RIMS in favor
of Bank and recorded in the Official Records of Faulkner County as Doc
#2014-11418, encumbering certain real property more particularly described in
the 4 HIMS Mortgage. In connection with the 4 HIMS Loan, 4 HIMS also entered
into certain other agreements and instruments, (the 4 HIMS Loan Agreement, the 4
HIMS Note, the 4 HIMS Mortgage, the 4 HIMS Guaranties and all other documents
executed in connection with the 4 HIMS Loan, all as previously modified, amended
or supplemented, collectively referred herein as the “4 HIMS Loan Documents”).
Certain of the Individual Guarantors and USC guaranteed repayment of the 4 HIMS
Loan pursuant to those certain documents each titled Guaranty of Specific
Transaction (such guaranties by the Individual Guarantors and USC, as may be
modified, amended or supplemented, referred to as the “4 HIMS Guaranties”) dated
as of August 8, 2014, entered into by each of them for the benefit of Bank.

 

B.        Pursuant to that certain Business Loan Agreement (as modified, amended
or supplemented, the “Tribute Loan Agreement”) dated as of March 21, 2014,
entered into by and between Tribute, as borrower, and Bank, as lender, Bank
agreed to make a loan, Loan No. 55000024132 (the “Tribute Loan”) to Tribute in
the initial principal amount of Five Hundred Eighteen Thousand Two Hundred
Thirty-Three and 24/100 United States Dollars ($518,233.24). The Tribute Loan is
evidenced by that certain Commercial Promissory Note (as modified, amended or
supplemented, the “Tribute Note”) dated as of March 21, 2014, executed by
Tribute in favor of Bank (the Tribute Loan Agreement, the Tribute Note, the
Tribute Guaranties and all other documents executed in connection with the
Tribute Loan, all as previously modified, amended or supplemented, collectively
referred herein as the “Tribute Loan Documents”). Certain of the Individual
Guarantors guaranteed repayment of the Tribute Loan pursuant to those certain
documents titled Guaranty of Specific Transaction (such guaranties by the
Individual Guarantors, as may be modified, amended or supplemented, referred to
as the “Tribute Guaranties”) dated as of March 21, 2014, entered into by each of
them for the benefit of Bank.

 

 

 

 

C.        Pursuant to that certain Business Loan Agreement (as modified, amended
or supplemented, the “USC Equipment Loan Agreement”) dated as of July 14, 2014,
entered into by and between USC, as borrower, and Bank, as lender (the “USC
Equipment Loan”) Bank agreed to make a loan to USC in the initial principal
amount of One Million and No 100 Dollars ($1,000,000.00). The USC Equipment Loan
is evidenced by that certain Commercial Line of Credit Renewal Agreement and
Note (as modified, amended or supplemented, the “USC Equipment Note”) dated as
of July 14, 2014, executed by USC in favor of Bank. The USC Equipment Loan is
secured by, among other things, a first priority security interest in all
equipment of USC, pursuant to that certain Commercial Security Agreement between
USC and the Bank (the “USC Equipment Security Agreement”) (the collateral
referenced in the USC Equipment Security Agreement and any other real or
personal property, if any, securing the USC Equipment Loan collectively referred
to herein as the USC Equipment Property”). In connection with the USC Equipment
Loan, USC also entered into certain other agreements and instruments, (the USC
Equipment Loan Agreement, the USC Equipment Note and all other documents
executed in connection with the USC Equipment Loan, all as previously modified,
amended or supplemented, collectively referred herein as the “USC Equipment Loan
Documents”). Certain of the Individual Guarantors guaranteed repayment of the
USC Working Capital Loan pursuant to those certain documents titled Guaranty of
Specific Transaction (such guarantees by such Individual Guarantors, as may be
modified, amended or supplemented, referred to as the “USC Equipment
Guarantees”) dated as of July 14, 2014, entered into by each of them for the
benefit of Bank.

 

D.        For purposes of this Agreement, the 4 HIMS Loan, the USC Equipment
Loan and the Tribute Loan are collectively hereinafter referred to as the
“Loans” and the 4 HIMS Loan Documents and the Tribute Loan Documents are
collectively hereinafter referred to as the “Loan Documents.”

 

E.        Adamis has entered into a merger transaction with USC (the “Merger”),
pursuant to that certain Agreement and Plan of Merger dated as of March 28, 2016
(the “Merger Agreement”). In connection with the Merger Agreement, Tribute has
previously transferred certain property, including without limitation all
property of Tribute which is collateral and security for the Tribute Loan, to
USC. Therefore, in connection with the Merger and effective as of the closing of
the transfer of the real property secured by the 4 HIMS Mortgage from 4 HIMS to
Adamis (the “Real Property Transfer”), as contemplated by the Merger Agreement,
the Bank wishes to release 4 HIMS, Tribute and the Individual Guarantors from
their respective obligations under the Loans and the Loan Documents.

 

AGREEMENT

  

NOW, THEREFORE, in consideration of the mutual benefits accruing to the parties
hereto and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Release.

  

  (a)       Effective upon the closing of the Real Property Transfer, the Bank
does hereby fully, completely, unconditionally, irrevocably, jointly and
severally release 4 HIMS, Tribute and each of the Individual Guarantors from any
obligations, liabilities, causes of action, judgments, executions, suits, debts,
claims, demands, damages, and expenses of any and every kind or nature, whether
heretofore or hereafter arising, for or because of any matter or thing done,
omitted, or suffered to be done by 4 HIMS, Tribute or any of the Individual
Guarantors prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to the Loans or
the Loan Documents.

 

2 

 

 

  (b)       4  HIMS, Tribute and the Individual Guarantors unconditionally,
irrevocably, jointly and severally release the Bank, its respective past,
present or future affiliates, subsidiaries, holding company, owners, officers,
directors, shareholders, employees, agents, independent contractors, attorneys,
or other persons or entities employed or engaged by or affiliated with the Bank,
in addition to any purchaser of all or a portion of any of the Loans and current
or future owners of participation in the Loans (collectively, the “Released
Parties”) (whether signatory hereto or not, and if not a party to this
Agreement, being an intended (and not incidental) third party beneficiary
hereof) from any causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages, and expenses of any and every kind
or nature, whether heretofore or hereafter arising, for or because of any matter
or thing done, omitted, or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Agreement, the Loans
and the Loan Documents. The provisions of this Section 1 (b) and the remainder
of this Agreement shall inure to the Bank and also run in favor of and inure to
the maximum extent permitted by law to intended (and not incidental) third-party
beneficiaries, which 4 HIMS, Tribute and the Individual Guarantors agree shall
include, without limitation, the Released Parties.

 

2.        No Impairment; Forbearance Not a Waiver. Except as expressly set forth
in this Agreement, the terms and provisions set forth in the Loan Documents, all
of which are incorporated herein, are unmodified and shall remain in full force
and effect as between the Bank, Adamis and USC, such parties hereby ratifying
and confirming such terms and provisions and this Agreement shall not be deemed
to or shall in any manner prejudice or impair, or act as a release or
relinquishment of, any of the Loan Documents or any rights of the Bank under the
Loan Documents, or any lien, security interest or assignment granted to or held
by the Bank in connection with the Loans. The execution of this Agreement by the
Bank does not constitute a waiver, limitation, or modification of any of the
Bank’s rights or remedies under the Loan Documents or applicable law, all of
which Bank hereby expressly reserves, nor shall the same constitute a waiver of
any default which may have heretofore occurred or which may hereafter occur with
respect to the Loan Documents. No omission or failure by the Bank to exercise,
and no delay in exercising, any right or remedy hereunder or under the Loan
Documents executed in connection herewith shall operate as a waiver of any right
or remedy, which the Bank may have hereunder or under any applicable law. All
rights and remedies shall be cumulative and may be exercised concurrently or
consecutively. No single or partial exercise by the Bank of any right or remedy
shall preclude the concurrent or subsequent exercise of any right or remedy.

 

3 

 

 

3.          General Provisions.

   

3.1       Continuing Force and Effect. Except as modified hereby, all of the
terms and provisions of the Loan Documents will remain in full force and effect.

 

3.2        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto as well as their respective heirs,
executors, administrators, successors and permitted assigns.

 

3.3        Governing Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Arkansas, without
reference to conflicts of laws principles.

 

3.4        Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof,
superseding all prior written or oral understandings or communications. This
Agreement may not be amended or modified, except by a written agreement signed
by each of the parties hereto (with such applicability determined under each of
the Loan Documents) and Bank.

 

3.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same document.

  

4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

    4 HIMS:         4 HIMS, LLC,     an Arkansas limited liability company      
By: -s- Eddie Glover [admp-img_001.jpg]     [Signature]             Eddie Glover
    [Print Name]           Partner     [Title]         TRIBUTE:         TRIBUTE
LABS, LLC,     a Nevada limited liability company       By: -s- Eddie Glover
[admp-img_001.jpg]     [Signature]            Eddie Glover     [Print Name]    
      Partner     [Title]         USC:         U.S. COMPOUNDING, INC.,     an
Arkansas corporation       By: -s- Eddie Glover [admp-img_001.jpg]    
[Signature]            Eddie Glover     [Print Name]           CEO     [Title]

 

[INDIVIDUAL GUARANTORS SIGNATURE PAGE FOLLOWS]

  

5 

 

 

    INDIVIDUAL GUARANTORS:            -s- Eddie Glover [admp-img_001.jpg]    
EDDIE GLOVER, an individual           -s- WILLIAM L. SPARKS [admp-img_010.jpg] 
    WILLIAM L. SPARKS, an individual           -s- KRISTEN RIDDLE
[admp-img_009.jpg]      KRISTEN RIDDLE, an individual                 SAM
GLOVER, an individual            -s- Sam Glover [admp-img_011.jpg]     RUSTY
WOOTEN, an individual           -s- STUART BURKE [admp-img_012.jpg]      STUART
BURKE, an individual

 

[ADAMIS SIGNATURE PAGE FOLLOWS]

 

6 

 

  

  ADAMIS:         ADAMIS PHARMACEUTICALS CORPORATION,     a Delaware corporation
      By: -s- Robert O Hopkins [admp-img_003.jpg]     [Signature]            
Robert O. Hopkins     [Print Name]           CFO     [Title]

 

[BANK SIGNATURE PAGE FOLLOWS]

 

7 

 

 

 

  BANK:         BEAR STATE BANK, INC,     a national banking association      
By: /s/ Steve Moore     [Signature]             Steve Moore     [Print Name]    
      Executive Vice President     [Title]

 

8 